Per Curiam.
The Code contains provisions as to the manner in which supplementary proceedings shall be commenced, and the different modes of securing the debtor’s presence. Code, § 2432. It authorizes such proceedings on domestic judgments against non-residents of the state found here, (Id. § 2458, subd. 3;) so that no distinction is made between residents of the state and non-residents thereof. The creditors proved that the debtor had property within the state which he refused to apply to the satisfaction of the judgment, and that he was about to depart from the jurisdiction. This entitled them to the warrant which they obtained. Id. § 2437. We have failed to discover any defect in the proofs, and, as the order was properly made, the justice at special term committed no error in refusing to vacate it. It follows that the order appealed from must be affirmed, with costs.